B. F. SAFFOLD, J.
An application for the sale of any property of an estate, even that of a perishable character, ought, for the sake of order and precision, to be made in writing, and be verified by affidavit. But the statute— Rev. Code, § 2068 — does not seem to require it expressly in the case of property liable to waste, or of a perishable nature.
The record of the proceedings in the probate court recites that the administrator made verbal application for an order to sell specified articles, on the ground that they were perishable and wasting; and that the court was satisfied by proof that the property was of the character alleged, and that the sale would be beneficial to the estate. It also recites that the petition was ordered to be recorded. This was a sufficient compliance with the law in this case.
The judgment was affirmed.